Title: General Orders, 1 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Wednesday January 1st 1783
                            Parole Guilford
                            Countersigns Hebron Jerusalem.
                        
                        For the day tomorrow Colonel Tupper, Lt Colonel Cochran
                        For duty tomorrow the 8th Massachusetts regiment
                        Discharges, and Furloughs for the persons recommended by the late Board of Inspection are lodged at the
                            Orderly office, Commanding officers of the corps to which these men belong will make application for them that they may be
                            registered in the books of the regiment before they are delivered out, the dates, (blanks for which are left) are to
                            inserted in the discharges of those who are entitled to the Provision made by Congress, in their act of the 23d of April
                            1782 at the time they are actually given—It is intended by adopting this mode, that those meritorious men who have been
                            debilitated in service shall be borne on the rolls of their regiments and receive their Provisions and other allowances
                            accordingly untill they have an opportunity of returning to their own states, when ever this happens and the discharges
                            become complete, report thereof is to be made to Head Quarters, that the dates may be registered there also.
                        Accurate Returns of the officers who remain in Service on the Arrangement of the Massachusetts and
                            Connecticut Lines which is to take place this day are to be made to Head Qrs by the Commanding officers of those lines, as
                            soon as possible.
                    